Citation Nr: 1741018	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-00 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include atrial fibrillation (AF) and ischemic heart disease (IHD), as due to herbicide exposure and type II diabetes mellitus.

2.  Entitlement to service connection for an acquired mental disorder other than PTSD, to include depression.

3.  Entitlement to service connection for low back disability to include as secondary to service-connected right knee disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	J. Michael Woods, Attorney at Law

ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

These issues were previously before the Board in August 2015, at which time the Board remanded them for further development.  Also remanded was the  issue of service connection for a left knee disability as due to a right knee disability.  This issue was granted in a February 2017 rating decision, and it is no longer before the Board.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's heart disability is due to or aggravated by his service-connected type II diabetes mellitus.

2.  The preponderance of the evidence suggests that the Veteran has an acquired psychiatric disorder that is due to or aggravated by his service connected disabilities.

3.  The preponderance of the evidence does not show that the Veteran's low back disability is caused or aggravated by his service or by his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the Veteran's heart disability atrial fibrillation, is due to his service-connected type II diabetes mellitus.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).

2.  The criteria for service connection for an acquired psychiatric disability are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for a lower back disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issues herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, in light of the fully favorable decision as to the issues of service connection for a heart disability and an acquired mental disorder no further discussion of compliance with VA's duty to notify and assist is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

In order to obtain service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303 (a), a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f).  In this case, the Veteran's service personnel records confirm that he was stationed in Vietnam for a period in service, and he is therefore presumed to have been exposed to herbicides.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), IHD (including coronary artery disease), all chronic B-cell leukemias, Hodgkins disease, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e).

The Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Finally, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).




Heart Disability

The Veteran has claimed entitlement to service connection for a heart disability, to include AF and IHD, as due to herbicide exposure and type II diabetes mellitus.  Service connection for type II diabetes mellitus was granted in a May 2006 rating decision on a presumptive basis.  The RO conceded exposure to herbicides as the Veteran served in the Republic of Vietnam; however, the Board notes at the most recent VA examination does not suggest a diagnosis of IHD, one of the presumptive diseases under 38 C.F.R. § 3.309 (e).  Nevertheless, as described below, the Board finds that service connection for a heart disability is warranted.

The record is clear that the Veteran has been diagnosed with a heart condition.  A VA examination from October 2010 indicates that the Veteran has a history of atrial flutter, non-ischemic cardiomyopathy, and CVA.  The examiner noted a diagnosis of AF on treatment with residual mild LV dysfunction, but no objective clinical evidence of IHD.  She opined that the Veteran's AF is less likely as not due to his service connected diabetes mellitus type II because diabetes when it causes heart disease causes IHD not AF.  In addition, there was no evidence of hypertension due to diabetes mellitus type II that would subsequently result in AF.

A VA examination from August 2011 indicates that the Veteran takes medication for his heart rhythm and has a positive history of hypertension, heart rhythm disturbance, other heart disease, dizziness, fatigue, dyspnea, and cardiomyopathy.  A VA examination from August 2011 regarding the Veteran's diabetes, addressed a potential connection to atrial fibrillation/cardiomyopathy.  The examiner opined, however, that it would be only with resort to mere speculation to opine whether or not the Veteran's current AF and/or cardiomyopathy were caused or aggravated to any degree by his diabetes.  The examiner stated that the Veteran had onset of his cardiac conditions prior to the diagnosis of his diabetes, and therefore, it is not possible to objectively determine from a currently available objective evidence the degree of additional contribution.

However, a VA examination report from September 2016, opined otherwise.  The examiner identified the Veteran's AF and stated that according to the medical website UpToDate: "In a study of over 4700 individuals without valvular heart disease in the Framingham Heart Study, the presence of diabetes was associated with a significantly increased risk for the development of Atrial Fibrillation in multivariate analysis (odds ratio 1.1 for men and 1.5 for women) [57].  Increased left ventricular mass and increased arterial stiffness have been put forth as possible mechanisms."  Therefore, the examiner opined that it is as least as likely as not (50/50 probability) that the Veteran's AF is secondary to his service connected diabetes.

A January 2017 VA examination states that the Veteran has a history of atrial fibrillation/flutter status post atrioventricular node ablation, with single chamber pacemaker.  The examiner indicated that the Veteran had atrial arrhythmias since approximately 2006 and pacemaker implantation in October 2013.  The examiner also indicated that none of the Veteran's heart conditions qualify within the generally accepted medical definition of IHD.  Regarding the etiology of the Veteran's heart condition, the examiner opined that the Veteran's heart disability is multifactorial.  The Veteran has history of morbid obesity with nocturnal hypoxia and presumed obstructive sleep apnea.  These conditions are not service connected and are most likely the cause for the Veteran's dyspnea, depressed EF and echocardiographic signs of pulmonary hypertension, right ventricular hypertrophy, and history of resistant atrial dysrhythmias.  Further the Veteran's METS limitation (estimated >3-5) is most likely due to his morbid obesity, with associated dyspnea and pulmonary hypertension, rather than his history of atrial dysrhythmias (atrial flutter/fibrillation is now controlled through AV node ablation/pacemaker insertion).  The Board notes that this opinion did not address whether the Veteran's type II diabetes mellitus may have aggravated his AF.

The Board finds that that the evidence of record shows that the Veteran has a heart disability, to include AF.  A September 2016 examination report suggests that the AF is at least as likely as not (50/50 probability) secondary to his service connected diabetes.  However, examination reports from October 2010, August 2011, and January 2017 suggest otherwise.  Upon careful review of the evidence above, the Board finds that both the positive and negative opinions of record are competent and credible evidence with respect to the etiology of the Veteran's heart disability.  Thus, the Board finds the evidence in relative equipoise, and as such, finds all reasonable doubt in the Veteran's favor.  Therefore, the Board finds that service connection for the Veteran's heart disability, to include AF as due to type II diabetes mellitus is warranted.

Mental Disorder

The Veteran has claimed entitlement to service connection for an acquired mental disorder, other than PTSD, to include depression.  The Board finds that service connection is warranted, as the evidence of record demonstrates that the Veteran's diagnosed mental disorder is more likely than not due to his service-connected disabilities.

The Veteran is service-connected for diabetes mellitus, type II; right shoulder impingement syndrome (major) associated with limitation of extension of the right knee; osteoarthritis of the right knee (protected); limitation of flexion of the right knee associated with osteoarthritis of the right knee (protected); left knee degenerative joint disease associated with osteoarthritis of the right knee (protected); tinnitus; and limitation of extension of the right knee.

The Veteran was afforded a VA examination in October 2013.  While the examiner did not indicate a diagnosis of a mental disorder at that time, she wrote that the Veteran reported experiencing mild, intermittent anxiety related to his knee pain.  

A private examination from July 2012 includes a diagnosis of a mood disorder due to a medical condition.  The examiner stated that the Veteran and his mother's reports point to a long-established set of medical/physical problems, with associated pain, that in turn has resulted in an affective response pattern that includes a persistent disturbance in mood, irritability, anhedonia, with a negative impact upon social functioning.  The more recent data suggest not only a "persistent" disturbance in mood, but rather, an increase in the intensity of the disturbance due to the pain experienced and the limitations posed by reduced mobility.  The examiner opined that the evidence suggests that it is more likely than not that the mood disturbance is directly connected to the Veteran's service-connected physical conditions.

The opinion of the private examiner is supported by the Veteran's statements.  In correspondence dated June 2017, the Veteran avers that he has been depressed for years and that he feels frustrated and angry all the time because of his physical condition.  Specifically, he points to pain in his knees and states that as time goes on his frustration from the pain and its limitations on him continues to grow.  The Veteran is competent to report on the onset of disability and the continuity of his current symptomatology.  See Layno supra.

The Board finds that the competent evidence of record suggests that the Veteran's acquired mental disorder, more specifically mood disorder with anxiety, is secondary to his service-connected disabilities.  Therefore, service connection for an acquired mental disorder is warranted.

Low Back Disability

The Veteran has claimed entitlement to service connection for a low back disability as secondary to service-connected right knee disability.

At the outset, the Board notes that the Veteran has not provided a specific assertion that his low back disability is directly related to service.  A review of service treatment records shows no relevant complaints, objective findings, treatment, diagnosis, or any other manifestations of a low back disability.  In his April 1969 induction examination and February 1973 separation examination, the Veteran's spine and other musculoskeletal features were noted as normal.

A VA treatment record from January 2006 indicates that the Veteran reported pain in his back area and was told it was a pinched nerve.  Treatment records further reflect that he reported that this pain resolved when standing and did not radiate to his leg or groin.  An October 2006 VA treatment record, the Veteran denied back and neck problems.  A March 2008 VA treatment record indicates that the Veteran denied musculoskeletal pain and had normal range of motion.

In an August 2009 VA treatment record, a physician stated that it was unusual that DJD in the knee should hurt worse at night when the Veteran is not actually on the knee.  She wondered if some of the knee pain is referred from the back and suggested that the Veteran position a thick pillow between his knees at night to see if that gives relief.

The Veteran was afforded a VA examination for his spine in December 2009 and the examiner provided an opinion addressing a potential connection between the Veteran's lower back disability and his knee disability.  The examiner diagnosed the Veteran with a lumbar spine strain and morbid obesity.  It was noted that the Veteran had an antalgic gait and ambulates with a cane in his right hand.  The examiner, however, opined that the altered gait did not result in the lumbar spine disability and that the Veteran's back condition was less likely as not caused by or the result of his service connected right knee condition.  The examiner's rationale was that the medical literature does not support this connection.  Rather, obesity is perhaps the strongest modifiable risk fact of the development of osteoarthritis; multiple studies have demonstrated a relationship between obesity and osteoarthritis and careful literature search fails to find a causal relationship between knee arthritis, even with abnormal gait pattern, and spine arthritis.  The examiner stated that there is no objective evidence that the Veteran's service connected knee arthritis has caused his spine arthritis. 

In his April 2010 Notice of Disagreement (NOD), the Veteran stated that the pain in his right knee radiates up his leg and into his hip and lower back and that the pain is so bad he has to lay down by late afternoon to ease the pain.

In October 2016, a VA examiner provided an opinion regarding the Veteran's lower back disability and a potential connection to his service-connected right knee disability.  The examiner noted that a VA examination conducted in 1999 was silent for any lower back complaints.  The first notation of back pain was in 2006, 33 years after separation from service.  The examiner stated that during this period of time, of great significance regarding the development of lower back pain was the marked weight gain to 360 pounds in 1999 with a body mass index of 50+.  This is in addition to the natural process of aging that occurs in all joints but especially the weight bearing joints, such as the back.  Also other unknown intercurrent events post separation 43 years ago could have played a role in the Veteran's present lower back condition.  The examiner concluded that it was less likely as not (< 50/50 probability) that the Veteran's current lower back condition is secondary to his military service duties and activities that ended 43 years ago nor due solely to his right knee condition.

An addendum opinion was obtained in January 2017 to address whether the Veteran's knee disability may have aggravated his lower back disability.  The examiner stated agreement with the October 2016 opinion and added that the Veteran does not exhibit a Trendelenburg lurching type gait.  From a biomechanical perspective, scientific evidence does not support a 50 percent probability that an injury/condition of one knee can cause significant problems on the opposite lower extremity, or on the lumbar spine  - except for certain specific conditions, such as where the injured leg becomes significantly shorter than the normal leg by 5 centimeters or more, or when a severe Trendelenburg lurch/pelvic tilt gait develops because of injury or paralysis to one lower extremity, creating extra stress in the uninjured extremity and/or the spine.  It would be necessary for the Trendelenburg/lurching gait pattern to be severe and prolonged for it to have any significant effect on the opposite extremity or on the initiation or aggravation of conditions of the spine.  The Veteran exhibits an antalgic gait, favoring the right knee without lurching.  Evidence goes against aggravation of a back condition by the service-connected knee conditions.  Therefore, the examiner opined that the Veteran's lumbar spine disability is less likely as not (less than 50/50 probability) aggravated by his service-connected knee disability.

The Board finds that competent evidence of record weighs against a finding that the Veteran's lower back disability is related to service, either directly or secondary to his right knee disability.  Service treatment records do not show that the Veteran was treated for or indicated any issues with his lower back while in service.  While the Veteran has been diagnosed with a back disability post-service, the detailed medical opinions of record have not linked this disability to service or to his right knee disability.  The August 2009 VA treatment record, which suggested a potential connection between his lower back pain and right knee appears to be merely a hypothesis, not a definitive opinion, by the Veteran's physician and something to explore in further treatment.  The Board finds more persuasive the detailed VA examinations and opinions, which declined to find a nexus and pointed rather to other mitigating factors, such as the Veteran's obesity.  The Board has considered the Veteran's statements about his lower back disability and his belief that there is a link to his right knee disability.  However, in this instance the Veteran's statements cannot be used to support a nexus as such a determination requires medical expertise and is beyond the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that the probative medical evidence of record indicates that the Veteran's lower back disability is not caused or aggravated by service or his right knee disability.  For these reasons, the Board finds that service connection for a lower back disability is not warranted.


ORDER

Entitlement to service connection for atrial fibrillation is granted.

Entitlement to service connection for mood disorder with anxiety is granted.

Entitlement to service connection for a low back disability is denied.


REMAND

In the August 2015 Board decision, the Board took jurisdiction of the issue of TDIU as it pertains to the evaluation of the disability on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board will remand this issue for determination pending the implementation its grant of service connection for atrial fibrillation and mood disorder with anxiety.

Accordingly, the case is REMANDED for the following action:

After implementation of the Board's decision contained herein, adjudicate the issue of TDIU.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


